DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Species 1 made with traverse in the reply of 02/08/2022, has been acknowledged. Upon further considerations, the Species 2 has been rejoined with the elected Species 1. 
Claim Objections

3.        Claims 1-11 have been objected to because of improper formatting. In particular, using ‘e.g.’ [that is, ‘for example’] in combination with reference characters renders the claims indefinite and is not permitted. 
 
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to claims 1, and 12, it is unclear from the claim language how the structure of the claimed apparatus can be defined with respect to the components [i.e., ‘boxes with wireless identification tags’] that are not defined, by the claim language, nor even included as part of the claimed invention. it is unclear what structural features must configure the reader electronics and/or reader access device for the intended functionality as recited. Moreover, the recitation of the reader electronics configured to ‘directly’ read the ID number of the wireless ID tag of each box in at least one rack without relying on any reader electronics of any rack, renders the claim 15 indefinite in the given context, because the recitation attempts to define the claimed invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent, to prevent reliance on ‘any reader electronics of any rack’, as recited. See also claim 2. 
	In claims 4-5, the ‘sequence of one hole’ is very unclear. 
	In claim 6, it is unclear from the claim language what structural features are supposed to lower the temperature of the apparatus, ‘cold’ being a relative term. See also claim 15. 
	In claim 7, it is not clear how the ‘set of reader electronics’ must be structurally inter-related to the ‘reader electronics’ of claim 1. The same consideration applies to claim 9. 
	In claims 10, 18, it is not clear relative to what the opening must be ‘offset’. 
In claim 11 it is unclear from the claim language what structural features must configure the reader electronics for the intended functionality. The same applies to claim 12, with respect to the reader access device. 
In claim 14, it is not clear how the plurality of the removable reader access devices must be structurally inter-related to the removable reader access device of claim 12. 
In claim 16, it is unclear how the rack of line 3 must be inter-related to the plurality of racks set forth in claim 12. 

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Coradetti  et al., [US 20140230472]. 
	Coradetti discloses a storage apparatus comprising, as shown in Figure 2, freezer 200 [‘outer container’] with a plurality of racks 204; reader electronics 201 and removable reader access device 202, capable to function as recited. It is further noted that the features not positively recited as part of the claimed invention, [such as boxes with ID tags, including all associated details] are not accorded patentable weight when evaluated for patentability. 
Double Patenting

8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
9.	Claims 1 and 12 are rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-8 of US 11148143. Although the conflicting claims are not identical, they are not patentably distinct from each other because all positively recited structural features of the instant claims, including a plurality of racks, an outer container [‘freezer having an interior’] and reader electronics [ ‘shelf electronics’] or a reader access device [‘‘read antennae’,], are entirely within the scope of claims 1-8 of US 11148143. 
10.	Claims 1 and 12 are rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-33 of US10401082. Although the conflicting claims are not identical, they are not patentably distinct from each other because all positively recited structural features of the instant claims, including a plurality of racks [‘plurality of container locations’],, an outer container [‘cabinet] and reader electronics [‘system electronics’] or a reader access device [‘’reader antenna’], are entirely within the scope of claims 1-33 of US 1040108. 

Drawings

11.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘’reader electronics’; the ‘removable reader access device’; the ‘offset’ opening and the ‘rotatble’ structure,  as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798